DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to communications filed June 29, 2022. Claims 1-3, 6, 8-10, 13, 15-17 and 20 are currently amended. Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8-10 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rau et al. (Rau; US Pub No. 2015/0092056 A1) in view of Ibrahim (US Pub No. 2014/0358321 A1).
As per claim 1, Rau teaches a method for monitoring motion of a vehicle, the method comprising:
receiving a first sensor dataset from one or more sensors of a vehicle, the first sensor dataset collected while a driver drives the vehicle (paragraph [0032], lines 1-3; paragraph [0065], lines 3-6)…
identifying a driving pattern of the driver based on analyzing the first sensor dataset (paragraph [0015], lines 4-5)…
setting, (paragraph [0015], lines 5-9; paragraph [0032]: vehicle systems work in coordination with predetermined driver driving pattern)…
associating… with the driver (paragraph [0011]: driver profile);
receiving a second sensor dataset from the one or more sensors of the vehicle, the second sensor dataset collected while the driver drives the vehicle and after collection of the first sensor dataset (paragraph [0011]: compare the driver’s current driving with stored driver profile);
identifying that the driver is inattentive by identifying, based on (paragraph [0011]: comparison and determining whether driver is impaired or distracted)… and
sending an alert based on the identification that the driver is inattentive (paragraph [0044], lines 18-21).
Rau does not expressly teach identifying an imaginary center line of a lane of a roadway along which the vehicle is moving;
… the driving pattern associated with the motion of the vehicle being maintained within boundaries of the lane;
… a left lane variance threshold line and a right lane variance threshold line associated with the lane of the roadway, wherein the left lane variance threshold line and the right lane variance threshold line are located within the boundaries of the lane of the roadway;
associating the left lane variance threshold line and the right lane variance threshold line…
… that the motion of the vehicle is maintained within the boundaries of the lane of the roadway while exiting an area between the left lane variance and the right lane variance threshold line.
Ibrahim teaches identifying an imaginary center line of a lane of a roadway along which the vehicle is moving (paragraph [0077], lines 1-7: estimated middle line);
… the driving pattern associated with the motion of the vehicle being maintained within boundaries of the lane (paragraph [0066], lines 1-3);
… a left lane variance threshold line and a right lane variance threshold line associated with the lane of the roadway, wherein the left lane variance threshold line and the right lane variance threshold line are located within the boundaries of the lane of the roadway (paragraph [0082], lines 1-2; paragraph [0094], lines 11-13);
associating the left lane variance threshold line and the right lane variance threshold line (paragraph [0060]; paragraph [0066], lines 1-3; paragraph [0082], lines 1-2)…
… that the motion of the vehicle is maintained within the boundaries of the lane of the roadway while exiting an area between the left lane variance and the right lane variance threshold line (paragraph [0077]; paragraph [0082], lines 1-2; paragraph [0083]; paragraph [0094], lines 11-13: lane departure warning system).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the virtual boundaries as taught by Ibrahim, since Ibrahim states in paragraphs [0082] and [0083] that such a modification would aid in determining the position of a vehicle for outputting a lane departure warning.
As per claim 2, Rau in view of Ibrahim further teaches the method of claim 1, further comprising:
identifying a lane variance threshold to associate with the driver, the lane variance threshold corresponding to a distance that the vehicle moves from [[a]] the center of [[a]] the lane, wherein the distance from the center of the lane (Rau, paragraph [0032], lines 3-5; paragraph [0044] line 9) is associated with the driving pattern (Rau, paragraph [0015], lines 4-9); and
identifying that the alert is to be sent (Rau, paragraph [0044], lines 18-21) based on the distance that the vehicle moves from the center of the lane exceeding the lane variance threshold (Rau, paragraph [0032], lines 3-5; paragraph [0044] line 9: distance from lane marking).
As per claim 3, Rau in view of Ibrahim further teaches the method of claim 1, further comprising storing data associated with the driving pattern (Rau, paragraph [0015], lines 4-9), the stored data including a variance, the variance associated with a distance that the vehicle moves away from [[a]] the center of [[a]] the lane (Rau, paragraph [0032], lines 3-5; paragraph [0044] line 9).
As per claim 8, (see rejection of claim 1 above) a non-transitory computer-readable storage media having embodied thereon a program executable by a processor for implementing a method for monitoring motion of a vehicle, the method comprising:
receiving a first sensor dataset from one or more sensors of a vehicle, the first sensor dataset collected while a driver drives the vehicle;
identifying an imaginary center line of a lane of a roadway along which the vehicle is moving;
identifying a driving pattern of the driver based on analyzing the first sensor dataset, the driving pattern associated with the motion of the vehicle being maintained within boundaries of the lane;
setting , a left lane variance threshold line and a right lane variance threshold line associated with the lane of the roadway, wherein the left lane variance threshold line and the right lane variance threshold line are located within the boundaries of the lane of the roadway;
associating left lane variance threshold line and the right lane variance threshold line with the driver;
receiving a second sensor dataset from the one or more sensors of the vehicle, the second sensor dataset collected while the driver drives the vehicle and after collection of the first sensor dataset;
identifying that the driver is inattentive by identifying, based on , that the motion of the vehicle is maintained within the boundaries of the lane of the roadway while exiting an area between the left lane variance and the right lane variance threshold line; and
sending an alert based on the identification that the driver is inattentive.
As per claim 9, (see rejection of claim 2 above) the non-transitory computer-readable storage media of claim 8, the program further executable to implement:
identifying a lane variance threshold to associate with the driver, the lane variance threshold corresponding to a distance that the vehicle moves from [[a]] the center of [[a]] the lane, wherein the distance from the center of the lane is associated with the driving pattern; and
identifying that the alert is to be sent based on the distance that the vehicle moves from the center of the lane exceeding the lane variance threshold.
As per claim 10, (see rejection of claim 3 above) the non-transitory computer-readable storage media of claim 8, the program further executable to implement storing data associated with the driving pattern, the stored data including a variance, the variance associated with a distance that the vehicle moves away from [[a]] the center of [[a]] the lane.
As per claim 15, (see rejection of claim 1 above) an apparatus for monitoring motion of a vehicle, the apparatus comprising: 
one or more sensors at a vehicle that sense a first sensor dataset, the first sensor dataset sensed while a driver drives the vehicle; 
a memory; and 
a processor that executes instructions out of the memory to: 
receive the first sensor dataset from the one or more sensors,
identify an imaginary center line of a lane of a roadway along which the vehicle is moving; 
identify a driving pattern of the driver based on analyzing the first sensor dataset, the driving pattern associated with the motion of the vehicle being maintained within boundaries of the lane, 
set , a left lane variance threshold line and a right lane variance threshold line associated with the lane of the roadway, wherein the left lane variance threshold line and the right lane variance threshold line are located within the boundaries of the lane of the roadway, 
associate the left lane variance threshold line and the right lane variance threshold line with the driver, 
receive a second sensor dataset from the one or more sensors of the vehicle, the second sensor dataset collected while the driver drives the vehicle and after collection of the first sensor dataset, 
identifying that the driver is inattentive by identifying, based on , that the motion of the vehicle is maintained within the boundaries of the lane of the roadway while exiting an area between the left lane variance and the right lane variance threshold line, and 
sending an alert based on the identification that the driver is inattentive.
As per claim 16, (see rejection of claim 2 above) the apparatus of claim 15, wherein the processor executes the instructions out of the memory to further: 
identify a lane variance threshold to associate with the driver, the lane variance threshold corresponding to a distance that the vehicle moves from [[a]] the center of [[a]] the lane, wherein the distance from the center of the lane is associated with the driving pattern; and 
identify that the alert should be sent based on the distance that the vehicle moves from the center of the lane exceeding the lane variance threshold. 
As per claim 17, (see rejection of claim 3 above) the apparatus of claim 15, wherein the processor executes the instructions out of the memory to further:
store data associated with the driving pattern, the stored data including a variance, the variance associated with a distance that the vehicle moves away from [[a]] the center of [[a]] the lane.
Claims 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rau in view of Ibrahim as applied above, and further in view of Boykin et al. (Boykin; US Pub No. 2018/0025636 A1).
As per claim 4, Rau in view of Ibrahim teaches the method of claim 3.
Rau does not expressly teach wherein the stored data includes a periodicity, the periodicity associated with a frequency that the vehicle crosses the center of the lane.
Boykin teaches wherein the stored data includes a periodicity, the periodicity associated with a frequency that the vehicle crosses the center of the lane (paragraph [0106], lines 9-14).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the center line crossing detection as taught by Boykin, since Boykin states in paragraph [0106] that such a modification would result in determining a type of driving, i.e. aggressive, reckless or intoxicated.
As per claim 11, (see rejection of claim 4 above) the non-transitory computer-readable storage media of claim 10, wherein the stored data includes a periodicity, the periodicity associated with a frequency that the vehicle crosses the center of the lane.
As per claim 18, (see rejection of claim 4 above) the apparatus of claim 17, wherein the stored data includes a periodicity, the periodicity associated with a frequency that the vehicle crosses the center of the lane.

Claims 5-7, 12-14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rau in view of Ibrahim as applied above, and further in view of Schmitz et al. (Schmitz; US Pub No. 2010/0039249 A1).
As per claim 5, Rau in view of Ibrahim teaches the method of claim 1.
Rau in view of Ibrahim does not expressly teach further comprising storing data associated with the driving pattern, the stored data including a frequency of driver corrections.
Schmitz teaches further comprising storing data associated with the driving pattern, the stored data including a frequency of driver corrections (paragraph [0020]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement detecting a frequency of a driving behavior as taught by Schmitz, since Schmitz states in paragraph [0007] that such a modification would result in determining a driver state.
As per claim 6, Rau in view of Ibrahim teaches the method of claim 1… at least one of the left lane variance threshold or the right lane variance threshold line at least one of the left lane variance threshold line or the right lane variance threshold line  (paragraph [0082]-[0083]: LDW: lane departure warning).
Rau in view of Ibrahim does not expressly teach further comprising identifying that the vehicle has crossed… more than a threshold number of times during a time period, wherein the alert is sent based on the vehicle crossing… more than the threshold number of times during the time period.
Schmitz teaches further comprising identifying that the vehicle has crossed… more than a threshold number of times during a time period, wherein the alert is sent based on the vehicle crossing… more than the threshold number of times during the time period (paragraphs [0006] & [0020]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement detecting a frequency of a driving behavior as taught by Schmitz, since Schmitz states in paragraph [0007] that such a modification would result in determining a driver state.
As per claim 7, Rau in view of Ibrahim teaches the method of claim 1.
Rau in view of Ibrahim does not expressly teach further comprising:
identifying a current variance of the driver;
identifying a current periodicity of the driver; and
identifying that the driver is attentive based on the current variance and the current periodicity of the driver corresponding to the driving pattern of the driver.
Schmitz teaches further comprising:
identifying a current variance of the driver;
identifying a current periodicity of the driver; and
identifying that the driver is attentive based on the current variance and the current periodicity of the driver corresponding to the driving pattern of the driver (paragraph [0020]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement detecting a frequency of a driving behavior as taught by Schmitz, since Schmitz states in paragraph [0007] that such a modification would result in determining a driver state.
As per claim 12, (see rejection of claim 5 above) the non-transitory computer-readable storage media of claim 8, the program further executable to implement storing data associated with the driving pattern, the stored data including a frequency of driver corrections.
As per claim 13, (see rejection of claim 6 above) the non-transitory computer-readable storage media of claim 8, the program further executable to implement identifying that the vehicle has crossed at least one of the left lane variance threshold line or the right lane variance threshold line at least one of the left lane variance threshold line or the right lane variance threshold line 
As per claim 14, (see rejection of claim 7 above) the non-transitory computer-readable storage media of claim 8, the program further executable to:
identify a current variance of the driver;
identify a current periodicity of the driver; and
identify that the driver is attentive based on the current variance and the current periodicity of the driver corresponding to the driving pattern of the driver.
As per claim 19, (see rejection of claim 5 above) the apparatus of claim 15, wherein the processor executes the instructions out of the memory to further:
store data associated with the driving pattern, the stored data including a frequency of driver corrections.
As per claim 20, (see rejection of claim 6 above) the apparatus of claim 15, wherein the processor executes the instructions out of the memory to further:
identify that the vehicle has crossed at least one of the left lane variance threshold line or the right lane variance threshold line at least one of the left lane variance threshold line or the right lane variance threshold line .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOMI J SMALL/Primary Examiner, Art Unit 2684